DETAILED ACTION
Representative Figure
Additive dispensers 54A, 54B, and 54C are illustrated below.

    PNG
    media_image1.png
    617
    843
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 112
Claims 60-71 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In independent claim 60 (two occurrences) and claim 63, the meaning of the recitation, “associated,” without specifying the nature of the association, is unclear.  Absent a clear recitation of the nature of association and a structural interrelationship attendant therewith, a claim is indefinite. The metes and bounds of patent protection sought are not clearly ascertainable.  Additionally, the claim is not seen to put potential infringers on clear notice as to what constitutes infringement.   For these reasons, the claims are seen to be vague and indefinite.
Claim Rejections - 35 USC § 103
Claims 60-71 are rejected under 35 U.S.C. 103 as obvious over the combined teachings of HOLT (US 7,468,135 B2) and STEVENS (US 4,903,716).
HOLT discloses a plurality of tanks in an RV water treatment system (see at least tanks: 105, 136, 115, 125, and 145) to which treating agents including at least O2 and/or O3 are added as shown in Figure six. Additionally, at least one high volume ozone-generating pump 40 is employed to deliver the treating agents.

    PNG
    media_image2.png
    547
    655
    media_image2.png
    Greyscale

	Although, it is hard to imagine the system of HOLT operating without a control system, there does not appear to be any significant disclosure of one. STEVENS, in a similar RV water treatment system discloses a greatly detailed control system:

    PNG
    media_image3.png
    753
    498
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    760
    521
    media_image4.png
    Greyscale

	It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the system of HOLT by incorporating the control system disclosed by STEVENS in order to control operation of the RV water treatment system of HOLT. Alternatively, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the system of STEVENS by incorporating the additives disclosed by HOLT in order to treat the waters of the RV water treatment system of STEVENS in order to improve the system waters.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J POPOVICS whose telephone number is (571) 272-1164. The examiner can normally be reached from 10:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ROBERT J POPOVICS/           Primary Examiner
Art Unit 1776